Citation Nr: 0839874	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  99-11 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active military service from June 1953 to 
June 1956.  He died in June 1997.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.

The appellant testified before a hearing officer at the RO in 
May 1999.  A transcript of the hearing has been associated 
with the claims folders.

When this case was most recently before the Board in April 
2006, it was decided in part and remanded in part.  It has 
since been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  The veteran died in July 1997 due to the effects of a 
ruptured abdominal aneurysm. 

2.  During the veteran's lifetime, service connection was 
established for disabilities of the feet and ankles, as well 
as secondary disabilities of the knees, hips and lumbar 
spine.

3.  The veteran's abdominal aneurism was not present in 
service or shown until many years thereafter; it was not 
etiologically related to service or service-connected 
disability; and it was not caused or aggravated by VA medical 
treatment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1312 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (2008).

2.  The criteria for entitlement to DIC under 38 U.S.C. § 
1151 are not met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.358, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death.  She is alternatively seeking DIC 
benefits under 38 U.S.C. § 1151 for the cause of death.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the claims were received and initially 
adjudicated long before the enactment of the VCAA in November 
2000.  The record reflects that the Appeals Management Center 
(AMC) provided the appellant with the notice required under 
the VCAA, by letter mailed in March 2004.  Notice of the 
evidence necessary to establish effective dates was provided 
in May 2006, and again in July 2007.  Following provision of 
the required notice and completion of all indicated 
development of the record, the originating agency 
readjudicated the claims in July 2008.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of either claim would have 
been different had VCAA notice been provided before at an 
earlier time.  

The Board also notes that service records and pertinent VA 
medical records have been obtained, as well as private 
treatment records and disability records from the Social 
Security Administration (SSA).  In addition, a medical 
opinion was obtained to address the questions at issue.  

In sum, the Board is satisfied that the originating agency 
properly processed these claims following the provision of 
the required notice and that any procedural errors in its 
development and consideration of the claims were 
insignificant and non prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims.  

Legal Criteria

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Cause of Death Claim

Service connection for the cause of the veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death 
but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

1151 claim

Formerly, 38 U.S.C. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation . . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.  

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective November 
25, 1991, the date the Court issued the Gardner decision.  60 
Fed. Reg. 14,222 (March 16, 1995).  Subsequently, Congress 
amended 38 U.S.C. § 1151, effective for claims filed on or 
after October 1, 1997, to preclude benefits in the absence of 
evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA 
in furnishing care, or an unforeseen event.    

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  

In determining whether additional disability resulted from a 
disease or an injury or an aggravation of an existing disease 
or injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination, the following 
considerations will govern:

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.

(2) The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or 
injury or an aggravation of an existing disease or 
injury suffered as the result of training, 
hospitalization, medical or surgical treatment, or 
examination.

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express or 
implied consent of the veteran, or, in appropriate 
cases, the veteran's representative. "Necessary 
consequences" are those which are certain to result 
from, or were intended to result from, the examination 
or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result 
from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at 
the time consent was given whether that treatment would 
in fact be administered.  See 38 C.F.R. § 3.358.

The appellant filed her § 1151 claim in July 1997, and it 
must be adjudicated in accordance with the earlier version of 
38 U.S.C. § 1151.  See VAOPGCPREC 40-97.  Neither evidence of 
an unforeseen event nor evidence of VA negligence is required 
in order for this claim to be granted.

Analysis

During the veteran's lifetime, service connection was 
established for disabilities of the feet and ankles, as well 
as secondary disabilities of the knees, hips and lumbar 
spine.  The evidence does not demonstrate, and the appellant 
does not contend, that any of the veteran's service-connected 
musculoskeletal disabilities were the direct cause of the 
veteran's death.  The death certificate does not mention any 
of the service-connected disabilities, but lists only multi-
system organ failure due to a ruptured abdominal aneurysm.  

Moreover, the evidence does not demonstrate, and the 
appellant does not contend, that the veteran incurred an 
abdominal aneurysm in service, or as a direct result of 
service.  The evidence shows that the aneurysm was not 
identified until more than 40 years after the veteran was 
discharged from active duty.  It is the appellant's 
contention that medications the veteran was taking for his 
service-connected musculoskeletal and low back disabilities 
were the principal cause of the aneurysm.  The appellant is 
seeking DIC benefits on alternative theories.  However, both 
theories turn on the same essential question.  The Board must 
determine whether the veteran's ruptured abdominal aneurysm 
is etiologically related to medications prescribed by VA. 

To address this question, and to resolve these issues, the 
Board remanded this case for the purpose of obtaining a 
medical opinion based on a review of the claim files.  The 
requested opinion was provided by a VA physician in June 
2008.  He stated:

"I do not see any evidence whatsoever that any 
medications that the [v]eteran was taking would 
have caused or contributed to an aneurysm.  
Therefore I find it is less than a 50 percent 
probability that the aneurysm that caused the 
[v]eteran's death was a result of any medication 
that [he] was taking for other conditions or from 
VA medical or surgical treatment or VA 
hospitalization."  

There is no medical opinion that conflicts with that of the 
reviewing physician.  A VA opinion obtained in July 2005 was 
ultimately inconclusive.  The reviewing physician stated that he 
could not find any specific listing of the medications that the 
veteran was actually taking.  However, the examiner noted that, 
ruptured aortic aneurysms are related to hypertension, and that 
the veteran was being treated for hypertension as well as 
atherosclerosis, and he was also being treated for elevated blood 
lipids.  Consequently, the medications that he was taking, rather 
than contributing to his death, were those that he would need to 
take in order to prevent the development of a ruptured aortic 
aneurysm.

The Board notes that the July 2005 examiner appears to use the 
terms "abdominal aneurysm" and "aortic aneurysm" 
interchangeably, and this would seem to be supported by accepted 
medical sources.  See Dorland's Illustrated Medical Dictionary 76 
(28th ed. 1994), which defines abdominal aneurysm as "an 
aneurysm of the abdominal aorta."

With respect to the inconclusive nature of the July 2005 opinion, 
and the apparent linkage to hypertension, the Board simply notes 
that service connection was not granted for hypertension and 
there is no contention or evidence indicating that the veteran's 
hypertension was connected to service.  

A hospital summary at the time of the veteran's death in June 
1997 shows that the surgery to repair the ruptured aneurysm was 
complicated by respiratory and renal insufficiencies, as well as 
a hematoma.  However, none of those conditions was related by the 
physician to the service-connected musculoskeletal disorders or 
to medication taken in treatment of such disorders.  

In essence, the evidence relating the veteran's death to a 
service-connected disability or to VA medical care is limited to 
the appellant's own statements.  This is not competent evidence 
of the alleged nexus since laypersons, such as the appellant, are 
not qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board also acknowledges the appellant's belief, as stated in 
a November 1998 letter, that the veteran's complaints of back 
pain should have triggered VA to order an MRI, which she contends 
would have detected the aneurysm.  

VA's General Counsel has held that disability or death due to a 
pre-existing condition may be viewed as occurring "as a result 
of" VA treatment if a physician exercising the degree of skill 
and care ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment which 
probably would have avoided the resulting disability or death.  
VAOPGCPREC 5-2001 (Feb. 5, 2001).

However, the appellant's assertion amounts to little more than 
speculation.  Moreover, it directly conflicts with the finding of 
the June 2008 reviewing physician, who noted that he saw no 
aberration from usual standards of care, which met standard 
measures of good care.  The Board favors the competent medical 
opinion over lay assertions.  

The appellant also asserted at her hearing that VA doctors told 
her that they believed the veteran's aneurysm was caused by the 
medications he was taking.  However, her account of what a 
physician purportedly said, filtered as it is through a 
layperson's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

In sum, the Board concludes that the preponderance of the 
evidence is against both claims.  In so concluding, the Board in 
no way intends to minimize the veteran's service, which is 
deserving of the highest respect.  The Board, however, is 
obligated to decide cases based on the evidence before it.  See 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C. § 1151 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


